NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         FEB 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENDRA WHITE,                                   No.    18-15789

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00706-TLN-
                                                CMK
 v.

ANDREW SAUL, Commissioner of Social             MEMORANDUM*
Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                     Troy Nunley, District Judge, Presiding

                           Submitted February 5, 2021**


Before: SILVERMAN, CHRISTEN, and R. NELSON, Circuit Judges.

      Kendra White appeals pro se the district court’s affirmance of the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo, Attmore v.

Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we affirm.

      The ALJ provided germane reasons for giving little weight to the opinion of

treating Nurse Shirley Rigg and specific and legitimate reasons for discounting the

Work Status Report submitted by Dr. Oliver. Dr. Oliver’s note excused White

from work for one day and provided no additional details regarding her impairment

or workplace limitations. Nurse Rigg’s note similarly does not detail any specific

functional limitations and only excused White from work for 60 days. The ALJ

found that Nurse Rigg’s note conflicted with her own treatment notes indicating

that White’s exam results were relatively normal, and that White need only avoid

hazards such as heights or climbing. These relatively normal exam findings were

consistent with a second letter from Nurse Rigg to White’s employer, FedEx,

indicating in October 2013 that White needed a neurology consult to return to her

“usual employment,” but that White could work in a position that avoided height

hazards and machinery, and was able to work in a “clerical position.”

Additionally, Rigg’s assessment in the treatment notes that White could perform

clerical work and work that avoided hazards was supported by the assessments of

the state agency physicians, Dr. Pan and Dr. Amon, who indicated that White

needed “hazard limits only.” The ALJ did not err because these assessments were

consistent with the medical record as a whole, which did not provide objective


                                         2
medical evidence to support White’s allegations of a worsening seizure condition

or the frequency of seizures she reported in her “Seizure Schedule” and her

testimony at the hearing. Nor does the evidence support White’s argument on

appeal that clerical work would be “too stressful” for her, because the medical

evidence shows normal psychological exams, and White did not allege any mental

impairment as the basis for her disability application.

      The ALJ’s assessment that White could perform her past relevant work was

based on the assessment of White’s RFC, which was supported by substantial

evidence. On the basis of that assessment, the ALJ posed specific questions to the

vocational expert that accounted for White’s impairments due to her seizure

disorder, and White does not identify any error in the ALJ’s questioning of the VE.

See Osenbrock v. Apfel, 240 F.3d 1157, 1163 (9th Cir. 2001) (“An ALJ must

propose a hypothetical that is based on medical assumptions supported by

substantial evidence in the record that reflects each of the claimant’s limitations.”).

The ALJ did not err in determining that White could perform her past relevant

work, as it was within the limitations set by the proper assessment of White’s RFC.

      AFFIRMED.




                                           3